 GRAND CANYON UNIVERS
ITY
   57 Grand Canyon Education, Inc. d/b/a Grand Canyon 
University 
and
 Edmond Bardwell 
and
 John 
Young, III 
and
 Shelly Campbell
 and
 Gloria 
Johnson.
  Cases 28
ŒCAŒ022938
, 28ŒCAŒ023035, 
28ŒCAŒ023038
, 28ŒCAŒ023239, and 28
ŒCAŒ023336
 February 
2, 2015 DECISION AND ORDER 
 BY CHAIRMAN 
PEARCE AND 
MEMBERS 
MISCIMARRA 
 AND 
HIROZAWA
 On July 12, 2013, the Board issued a Decision and O
r-der in this proceeding, which is reported at 
359 NLRB 
1481.  There
after, the Respondent filed a petition for 
review in the United States Court of Appeals for the Di
s-

trict of Columbia Circuit.  
 At the time of the Decision and Order, the composition 
of the Board included two persons whose appointments 

to the Board had bee
n challenged as constitutionally i
n-firm.  On June 26, 2014, the United States Supreme 
Court issued its decision in 
NLRB v. Noel Canning,
 134 
S.Ct. 2550 (2014), holding that the challenged appoin
t-ments to the Board were not valid.  Thereafter, the Board 
iss
ued an order setting aside the Decision and Order, and 
retained this case on its docket for further action as a
p-propriate.
 The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-member panel.
 In view of the decision of
 the Supreme Court in 
NLRB 
v. Noel Canning,
 supra, we have considered 
de novo
 the 
judge™s decision and the record in light of the exceptions 
and briefs.  We have also considered the now
-vacated 
Decision and Order, and we agree with the rationale set 
forth therein.  Accordingly, we affirm the judge™s ru
l-ings, findings, and conclusio
ns and adopt the judge™s 
recommended Order to the extent and for the reasons 

stated in the Decision and Order reported at 
359 NLRB 
1481, which is incorporated herein by reference.
1  The 
judge™s recommended Order, as further modified herein, 
is set forth in
 full below.
2 1 In affirming the Board™s finding in the vacated Decision and Order 
that the December 16, 2009 statements by Senior Vice President of 
Operations Sarah Boeder and Enrollment Counselor Manager Helen 
Schnell to Charging Party Shelly Campbell constituted the or
al affirm
a-tion of an existing unlawful written rule, rather than the oral promulg
a-tion of a new rule, we rely on 
Flamingo Las Vegas Operating Co.
, 360 
NLRB 243, 243
Œ244 (2014).
 2 In ordering the tax compensation and Social Security reporting 
remedies, we r
ely on 
Don Chavas, LLC d/b/a
 Tortillas Don Chavas
, 361 NLRB 
10
1 (2014).  We modify the judge's recommended Order to 
include a remedial provision that was inadvertently omitted.   We shall 
also substitute a new notice in accordance 
with 
Durham School Se
r-vic
es, 360 NLRB 694 
(2014).
 We agree with the analysis in the vacated Decision and 
Order regarding Human Resources Business Partner 
Rhonda Pigati™s questioning of employee Gloria Joh
n-son, and we find that it violated Section 8(a)(1) of the 

Act for the reasons stated the
rein.  We further find, co
n-trary to the judge, that whether Pigati had a nefarious 
purpose in asking for the names of employees who had 
complained about Supervisor Ellen Rosa is immaterial in 

assessing the lawfulness of the inquiry.  Rather, our 
analysis p
roperly focuses on whether the questioning 
would reasonably tend to coerce the employee in exerci
s-
ing her Section 7 rights.  
Hanes Hosiery, Inc.
, 219 NLRB 
338, 338 (1975).  Nor does Johnson™s volunteering that 
some employees had voiced similar complaints a
bout 
their supervisor privilege Pigati™s request that Johnson 
identify those employees.  See 
Belle of Sioux City, L.P.
, 333 NLRB 98, 105 (2001) (questioning employee about 
identities of other employees to whom she had referred 
regarding protected concerted
 activity unlawful); see also 
Liquitane Corp.
, 298 NLRB 292, 292
Œ293 (1990) (que
s-tioning employee beyond the scope of her volunteered 
statement about another employee™s union activities u
n-lawful).  What our dissenting colleague characterizes as 
Pigati™s ﬁl
ogicalﬂ question in response to Johnson™s 
statement, in actuality unlawfully sought specific info
r-mation about the protected activities of other employees 
beyond what Johnson had offered.  Accordingly, we find 
the interrogation unlawful. 
 ORDER
 The Respond
ent, Grand Canyon Education, Inc. d/b/a 
Grand Canyon University, Phoenix, Arizona, its officers, 
agents, successors, and assigns, shall
 1. Cease and desist from
 (a) Maintaining or enforcing an overly broad written 
rule in its 
employee counseling statement 
that requires 

employees to agree to the following:
   Although I understand that I may discuss this plan with 

my management team, I agree that this coaching & 

counseling statement is considered extremely confide
n-tial and may not be discussed with any other 
current or 
former employees of Grand Canyon University, its 
constituents, vendors, or
 contractors, without prior wri
t-ten notice to and approval from Human Resources.
  (b) Orally affirming an overly broad written rule pr
o-hibiting employees from talking to 
each other about their 
terms and conditions of employment, including counse
l-ing sessions.
 (c) Interrogating employees about their involvement 
with emails criticizing the Respondent and its policies as 
they affect terms and conditions of employment.
 362 NLRB No. 13
                                                    DECISIONS OF THE 
NATIONAL 
LABOR 
RELATIONS 
BOARD
 58 (d) Ora
lly promulgating, maintaining, or enforcing an 
overly broad and discriminatory rule prohibiting emplo
y-ees from discussing their terms and conditions of e
m-ployment with other persons, including fellow emplo
y-ees.
 (e) Threatening its employees with discharge 
and other 
unspecified reprisals because they engaged in protected 
concerted activities.
 (f) Disparately enforcing its 
electronic 
communic
a-tions 
policy in order to prohibit its employees™ use of 
emails to engage in protected concerted activities.
 (g) Discha
rging or otherwise discriminating against 
any of its employees because they engaged in protected 

concerted activities.
 (h) Coercively interrogating employees regarding their 
protected concerted activities or those of other emplo
y-ees.
 (i) In any like or rel
ated manner, interfering with, r
e-straining, or coercing its employees in the exercise of the 

rights guaranteed to them by Section 7 of the Act.
 2. Take the following affirmative action necessary to 
effectuate the policies of the Act.
 (a) Revise or rescind 
the rule contained in the 
emplo
y-ee counseling statement 
described in paragraph 1(a) 
above, and furnish employees with written notice that 
this rule has been rescinded or with a revised document 
that does not contain this rule.
 (b) Within 14 days from the d
ate of this Order, offer 
Gloria Johnson full reinstatement to her former job or, if 
that job no longer exists, to a substantially equivalent 
position, without prejudice to her seniority or any other 
rights or privileges previously enjoyed.
 (c) Make Gloria 
Johnson whole for any loss of ear
n-ings and other benefits suffered as a result of the discri
m-ination against her, in the manner set forth in the remedy 

section of the judge™s decision as amended in this dec
i-sion.
 (d) Compensate Gloria Johnson for the adver
se tax 
consequences, if any, of receiving a lump
-sum backpay 
award, and file a report with the Social Security Admi
n-istration allocating the backpay award to the appropriate 

calendar quarters.
 (e) Within 14 days of this Order, remove from its files 
any ref
erence to the unlawful discharge of Gloria Joh
n-son, and within 3 days thereafter notify her in writing 

that this has been done and that her discharge will not be 
used against her in any way.
 (f) Preserve and, within 14 days of a request, or such 
additional
 time as the Regional Director may allow for 
good cause shown, provide at a reasonable place desi
g-nated by the Board or its agents all payroll records, social 
security payment records, timecards, personnel records 
and reports, and all other records, includ
ing an electronic 
copy of such records if stored in electronic form, nece
s-

sary to analyze the amount of backpay due under the 
terms of this Order.
 (g) Within 14 days after service by the Region, post at 
its campus in Phoenix, Arizona, and its other locatio
ns 
copies of the attached notice marked ﬁAppendix.ﬂ
3 Cop-ies of the notice, on forms provided by the Regional D
i-rector for Region 28, after being signed by the Respon
d-ent™s authorized representative, shall be posted by the 
Respondent and maintained for 60 c
onsecutive days in 
conspicuous places, including all places where notices to 

employees are customarily posted.  In addition to phys
i-cal posting of paper notices, notices shall be distributed 
electronically, such as by email, posting on an intranet or 
an in
ternet site, and/or other electronic means, if the R
e-spondent customarily communicates with its employees 
by such means.  Reasonable steps shall be taken by the 

Respondent to ensure that the notices are not altered, 
defaced, or covered by any other materia
l.  If the R
e-spondent has gone out of business or closed the facility 
involved in these proceedings, the Respondent shall d
u-plicate and mail, at its own expense, a copy of the notice 

to all current employees and former employees employed 

by the Respondent 
at any time since September 8, 2009.
 (h) Within 21 days after service by the Region, file 
with the Regional Director for Region 28 a sworn certif
i-cation of a responsible official on a form provided by the 
Region attesting to the steps that the Respondent h
as 
taken to comply.
  MEMBER 
MISCIMARRA
, concurring in part and dissenting in 
part.
 I agree with the judge™s rulings, findings,
1 and concl
u-sions in this multiple
-issue case.  For the reasons stated 
3 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the N
a-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Jud
g-
ment of the United States 
Court of Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ
 1 Many of the judge™s findings were not the subject of exceptions.  
Thus, there were no exceptions to the judge™s dismissal of allegations 

that Respondent violated Sec. 8(a)(1) by 
(i) statements allegedly made 
by Human Resource Manager Linda Lair to employee John Young in 
January 2010 and on March 3, 2010, and (ii) maintaining its 
electronic 
communications 
policy.  There were also no exceptions to the judge™s 
findings that Responden
t violated Sec. 8(a)(1) by (i) coercively interr
o-
gating employees Gloria Johnson and Edmond Bardwell about an email 
critical of two managers, Assistant Vice President of the College of 
Business and Liberal Arts Chanelle Ison and Assistant Director of 
Enrol
lment Chris Landauer; (ii) orally promulgating a rule to Johnson, 
Bardwell, and other members of the ﬁgrad teamﬂ (enrollment couns
e-lors assigned to Respondent™s graduate degree programs in Christian 

studies and criminal justice) that they could not read or
 forward the 
email critical of Ison and Landauer; (iii) threatening Johnson, Bardwell, 
and other members of the grad team with discharge if they read or 
                                                   GRAND CANYON UNIVERS
ITY
  59 in the judge™s decision, as supplemented below, I concur 
with my colleagues™ decision to uphold the judge™s dec
i-sion as to most issues, and I respectfully dissent as to one 
aspect of the judge™s decision that my colleagues reverse.  
 1.  
The Johnson Discharge
.  I agree with the judge™s 
findings, pursuant to 
Wrig
ht Line
,2 that the Respondent 
violated Section 8(a)(1) by discharging employee Gloria 
Johnson.  I believe it is significant that (i) the Respon
d-ent did not except to the judge™s findings that it commi
t-ted several 8(a)(1) violations against Johnson, includi
ng threatening her with discharge if she engaged in protec
t-ed concerted activity; (ii) the Respondent discharged 

Johnson just 
2 weeks after she (and other employees on 
the grad team) engaged in protected concerted activity 

during a ﬁheated and acrimoniousﬂ
 meeting with a ma
n-ager; and (iii) the judge found, and the record supports 
the judge™s finding, that Respondent™s asserted reason for 
discharging Johnson was pretextual, and accordingly, the 

record is insufficient to establish Respondent™s 
Wright 
Line
 bur
den of proving that it would have discharged 
Johnson in the absence of her protected activity.
 2.  
The Bardwell and Campbell Discharges
.  I agree 
with the judge™s findings that Respondent did not violate 

Section 8(a)(1) by discharging employees Edmond 

Bard
well and Shelly Campbell.  Preliminarily, I agree 
with the judge™s statement of the 
Wright Line
 standard 
and the elements the General Counsel must establish to 

sustain his burden under 
Wright Line
, including the r
e-quirement that the General Counsel establi
sh a link or 
nexus between the employee™s protected activity and the 
forwarded the email critical of Ison and Landauer; (iv) including an 
overly broad confidentiality requi
rement in its 
employee 
counseling 
statement; and (v) admonishing Johnson, by Human Resources Bus
i-ness Partner Rhonda Pigati, to keep confidential everything talked 
about during the June 2010 meeting between Pigati and Johnson, which 
included discussion of 
employees™ term
s and conditions of emplo
y-ment.
 The Respondent did except to the judge™s finding that it violated 
Sec. 8(a)(1) by disparately applying its 
electronic 
communications 
policy.  However, it did not state, in either its exceptions or its suppor
t-ing brief, on what grounds the assertedly erroneous finding should be 
reversed.  Under these circumstances, our rules provide that the R
e-spondent™s exception ﬁmay be disregarded.ﬂ  Board™s Rules and Reg
u-
lations Sec. 102.46(b)(2); see 
Holsum de Puerto Rico, 
Inc.
, 344 NLRB 
694, 694 fn. 1 (2005), enfd. 456 F.3d 265 (1
st Cir. 2006).  Thus, I b
e-lieve that a bare exception
Šone that lacks any explanation or support 
either in the exception or the supporting brief
Šshould be disregarded, 
absent unusual circumstances. 
 Here, the Respondent has not pointed to 
any unusual circumstances, and my review of the record discloses none.  
Accordingly, I believe it is appropriate to disregard this exception.
 The Respondent also excepted to some of the judge™s credibility 
findings.
  I find there is no basis for reversing the judge's credibility 
findings under 
Standard Dry Wall Products
, 91 NLRB 544 (1950), 
enfd. 188 F.2d 362 (3d Cir. 1951).            
 2 Wright Line
, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 
1981), cert. de
nied
 455 U.S. 989 (1982).  
 employer™s adverse employment action.  See 
Libertyville 
Toyota
, 360 NLRB 1298, 1306
 (2014) (Member Misc
i-marra, concurring in part and dissenting in part).  As to 
the merits of Campbell™s 
discharge, I agree with the 
judge™s rationale for dismissing the unlawful discharge 
allegation.  As to Bardwell™s, I do not reach or rely on 
the judge™s finding that the General Counsel met his bu
r-den under 
Wright Line
.  Rather, I find, for the reasons 
sta
ted by the judge, that the record establishes that
Ševen 
if the General Counsel could satisfy his initial 
Wright 
Line
 burden
Šthe Respondent met its 
Wright Line
 burden 
to show it would have discharged Bardwell even in the 
absence of his protected activities.
3   3.  
The ﬁNot to Discussﬂ Instruction
.  I agree with the 
judge that Respondent violated Section 8(a)(1) when 
Senior Vice President of Operations Sarah Boeder and 
Enrollment Counselor Manager Helen Schnell told 
Campbell that she was not to discuss her co
unseling 
meeting with anyone.  However, I also agree with my 
colleagues that Boeder and Schnell did not promulgate a 
new rule but, rather, Respondent orally reiterated an e
x-isting written rule
Šthe confidentiality requirement in 
Respondent™s 
employee 
counse
ling 
statement
Šwhich 
was found unlawful by the judge with no exceptions.
 4.  
The Alleged Unlawful Interrogation Regarding 
Complaints 
about Supervisor Rosa
.  Unlike my co
l-leagues, I would affirm the judge™s dismissal of the all
e-gation that the Respondent, through Human Resources 
Business Partner Pigati, unlawfully interrogated Johnson.  

As part of her job duties, Pigati listened to complaints 
from a number of grad team counselors.  In June 2010, 
Pigati held one
-on-one meetings wi
th some members of 
the grad team to discuss their concerns.  Specifically, 
Pigati wanted to hear the employees™ evaluations of 
Team 
Supervisor 
Ellen Rosa, as well as to determine the 
level of team morale.  
 One of the employees Pigati met with was Johnson.
4  Pigati began the interview by stating that she ﬁwas mee
t-ing with everyone on the team and that whatever we 
3 I also agree with the judge™s dismissal of two other allegations r
e-lated to Bardwell.  First, I agree that Respondent did not impliedly 
threaten unspecified reprisals when Ison told Bardwell that the grad 
team was ﬁopinionated
ﬂ and ﬁa hard caseﬂ and that Bardwell had acted 
disrespectfully towards Ison.  Second, I agree that Bardwell™s discharge 
did not violate Sec. 8(a)(4).  The General Counsel cites no evidence 
that Respondent harbored animus against Bardwell because he filed 
an 

unfair labor practice charge and gave testimony in Case 28
ŒCAŒ022938.  Moreover, as I have found above, the Respondent demonstra
t-ed it would have discharged Bardwell regardless of his protected activ
i-ties.
 4 Rosa was Johnson™s immediate supervisor.  Pig
ati did not directly 
supervise Johnson.
                                                                                                                                  DECISIONS OF THE 
NATIONAL 
LABOR 
RELATIONS 
BOARD
 60 talked about in that office, to keep it confidential.ﬂ
5  Pi-gati then asked Johnson what she thought about Rosa as 
a manager.  Johnson replied that
 Rosa was trying her best 
but had not been given ﬁa fair chance to even learn, you 
know, [how to] be a manager,ﬂ and ﬁthat [Rosa] was d
o-ing her best. . . with what she had.ﬂ  Johnson also volu
n-teered to Pigati that ﬁsome of the other people had come 
to [he
r] and complain[ed] about [Rosa] as a manager.ﬂ  
Pigati asked Johnson who those people were, Johnson 
named three employees, and Pigati took notes on her 
computer.  As Johnson was leaving the meeting, Pigati 
stated that she would ﬁbe contacting everybody el
se and 
just keep this, you know, don™t talk to anybody else on 
the team.ﬂ
 The judge found that Pigati did not unlawfully interr
o-gate Johnson.  He found that it would have been obvious 

that the purpose of the meeting was to find out what kind 
of a job Rosa 
was doing as a supervisor.  The judge also 
pointed out that Johnson volunteered to Pigati that others 
had complained to her about Rosa, and it was only then 
that Pigati asked Johnson for the names of those emplo
y-ees.  The judge found that Johnson appeared 
to have no 
reluctance in giving those names to Pigati, and that 
ﬁthere was no reason to believe that Pigati wanted the 

names for any nefarious purpose.ﬂ  The judge found that 
there was nothing coercive or confrontational about the 
meeting, in which ﬂPigati
 was simply trying to determine 
how the employees felt about Rosa as a manager.ﬂ
 I believe there is no merit in the General Counsel™s e
x-ception to the judge™s dismissal of this allegation.  An 
employer™s questioning of an employee violates Section 
8(a)(1) 
only when it tends in some manner to restrain, 
coerce, or interfere with employee rights under the Act.
6  Here, the record establishes, in my view, that Pigati™s 
questions could not possibly have had such a tendency.  
Most important, her questions had noth
ing whatsoever to 
do with the protected activities of Johnson or anyone 

else.  Pigati asked Johnson about Rosa™s performance as 
a supervisor.  Johnson candidly replied, and volunteered 
that some employees had complained to her about Rosa.
7  5 Again, there are no exceptions to the judge™s finding that Respon
d-
ent violated Sec. 8(a)(1) when Pigati admonished Johnson to keep 
everything talked about during the interview confidential.
 6 Rossmore House
, 269 NL
RB 1176, 1177 (1984) (citing 
Midwest 
Stock 
Exchange v. NLRB
, 635 F.2d 1255, 1267 (7
th 
Cir. 1980)), affd. 
sub nom. 
Hotel Employees Local 11 v. NLRB
, 760 F.2d 1006 (9
th 
Cir. 
1985).
 7 There is no allegation, and the majority points to no evidence, that 
any employees who complained to Johnson about Rosa had the object, 
in doing so, of initiating, inducing, or preparing for group action.  A
c-cordingly, I disagree with my colleagues™ unsup
ported contention that 
Pigati ﬁsought specific information about the 
protected
 activities of 
other employees beyond what Johnson had offeredﬂ (emphasis added).  

See 
Meyers Industries
, 281 NLRB 882, 887 (1986), affd. sub nom. 
Prill 
Pigati logicall
y asked who they were.  Earlier, Pigati had 
told Johnson that she was meeting with everyone on 
Johnson™s team.  When an employer conducts investig
a-tions that relate in part to the effectiveness (or lack of 
effectiveness) of a particular supervisor, and whe
n the 
employer is informed that other employees complained 
about the supervisor, nothing in the Act makes it unla
w-ful to ask for the names of these other employees.  It is 
self
-evident in these circumstances that the employer has 
a legitimate business reas
on for seeking this information.  
It is significant, in this regard, that inappropriate or ine
f-fective actions by supervisors can adversely affect all 
employees, including those protected by the Act, in add
i-tion to exposing the employer to liability for an
y actions 
by supervisors that violate the Act.  Here, the record e
s-tablishes that Pigati wanted the names of other emplo
y-ees who had raised complaints about Rosa in connection 
with Respondent™s inquiry into Rosa™s performance, and 
there is no evidence that
 would support any reasonable 
belief by Johnson or anyone else that Pigati threatened or 
intended to take adverse action against those employees.  
Therefore, I would affirm the judge™s dismissal of this 
allegation.  My colleagues reverse.  As to this issue
, 
therefore, I respectfully dissent.  
 APPENDIX
 NOTICE 
TO 
EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National Labor Relations Board has found that we vi
o-lated Federal labor law and has ord
ered us to post and obey 
this notice.
 FEDERAL LAW GIVES YO
U THE RIGHT TO
 Form, join, or assist a union
 
Choose representatives to bargain with us on 
your behalf
 Act together with other employees for your ben
e-fit and protection
 Choose not to engage in any of
 these protected 
activities.
  WE WILL NOT
 maintain or enforce an overly broad rule 
in our 
employee 
counseling 
statement that requires you 
to agree to the following:
  Although I understand that I may discuss this plan with 
my management team, I agree that 
this coaching & 
counseling statement is considered extremely confide
n-v. NLRB,
 835 F.2d 1481 (D
.C. Cir. 1987), cert. denied 487 U.S. 1205 
(1988).  
                                                                                                                                  GRAND CANYON UNIVERS
ITY
  61 tial and may not be discussed with other current or 
former employees of Grand Canyon University, its 

constituents, vendors, or contractors, without prior wri
t-ten notice to and approval fr
om Human Resources. 
  WE WILL NOT
 tell you that you are prohibited from tal
k-ing to fellow employees about your terms and conditions 
of employment, including counseling sessions.
 WE WILL NOT
 coercively interrogate you about your i
n-volvement with emails 
criticizing us and our policies as 

they affect terms and conditions of employment.
 WE WILL NOT
 orally announce, maintain, or enforce an 
overly broad and discriminatory rule prohibiting you
 
from discussing your terms and conditions of emplo
y-ment with other 
persons, including fellow employees.
 WE WILL NOT
 threaten you with discharge and other 
unspecified reprisals if you engage in protected concerted 
activities.
 WE WILL NOT
 inconsistently enforce our 
electronic 
communications 
policy in order to prohibit your 
use of 
emails to engage in protected concerted activities. 
 WE WILL NOT
 discharge or otherwise discriminate 
against you because you engage in protected concerted 
activities.
 WE WILL NOT
 coercively interrogate you about your 
protected concerted activities o
r those of other emplo
y-ees.
 WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in the exercise of the rights 

listed above.
 WE WILL 
revise or revoke the rule contained in our 
em-ployee 
counseling 
statement described above; and 
WE 
WILL
 furnish you with written notice that this
  rule has 
been rescinded, or furnish you with a revised document 
that does not contain this rule.
 WE WILL
, within 14 days from the date of the Board™s 
Order, offer Gloria Johnson full reinstatement to her 
former job or, if that job no longer exists, to a substa
n-tially equivalent position, without prejudice to her senio
r-ity or any other rights or privileges previously enjoyed.
 WE WILL 
make Gloria Johnson whole for any loss of 
earnings and other benefits resul
ting from her discharge, 
less any net interim earnings, plus interest.
 WE WILL 
compensate Gloria Johnson for the adverse 
tax consequences, if any, of receiving a lump
-sum bac
k-pay award, and
 WE WILL
 file a report with the Social S
e-curity Administration allo
cating the backpay award to 
the appropriate calendar quarters.
 WE WILL
, within 14 days from the date of the Board™s 
Order, remove from our files any reference to the unla
w-ful discharge of Gloria Johnson, and 
WE WILL
, within 3 
days thereafter, notify her in
 writing that this has been 
done and that the discharge will not be used against her 
in any way.
  GRAND 
CANYON 
EDUCATION
, INC
. D/B/A GRAND 
CANYON 
UNIVERSITY
   The Board's decision can be found at 
www.nl
rb.gov/case/28
-CA-022938
 or by using the QR code 
below.  Alternatively, you can obtain a copy of the decision 

from the Executive Secretary, National Labor Relations 
Board, 1099 14th Street, N.W., Washington, D.C. 20570, or 
by calling (202) 273
-1940. 
     